DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
2. 	The following is an Examiner’s Statement of Reasons for Allowance:
	The prior art does not teach or suggest the specifically enumerated and ordered features of the independent claims inclusive of:  
“providing a user interface on a user device that integrates and allows user selection of QoE for a Software Defined Network Function Virtualization (SDN-NFV) network and user selection of QoE for an over the top (OTT) service network; 
receiving a QoE user selection originating from the user interface, over the network; and 
implementing on the network of resources a configuration to effectuate the QoE user selection, wherein implementing comprises coordinated orchestration of one or more virtual machine resources.”
That is, the combination of the prior art does not teach or suggest a specific implementation with the following distinct properties that include: 
1) a user interface that integrates QoE for a SDN-NFV 2) user selection of QoE for an OTT service network 3) implementing the network of resources configuration 4) coordination orchestration for one or more virtual machine resources. 
TOMKINS (US 2018/0131580 A1) presents a disclosure generally relates to networking systems and methods. More particularly, the present disclosure relates to OTT) content Quality of Experience (QOE) optimization.
Zhang (US 10,084,643 B2) presents an invention that relates to a system and method for network architecture, and, in particular, embodiments, to a system and method for an interface reference model and to customizable, service-oriented wireless networks. 
Lastly, as evidenced by prosecution history (see  Applicant Arguments/Remarks 03/10/2021, 12/10/2020 Terminal Disclaimer-Filed & Approved, 12/10/2020 Final Rejection) the filing of the Terminal Disclaimer, in respect to Claim(s) 1-20 have been fully considered and are persuasive. The Double Patenting Rejection has been withdrawn.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

3.	 Claim(s) 1-20 is/are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B ROBINSON whose telephone number is (571)270-0702.  The examiner can normally be reached on M-F 7:00-3:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER B ROBINSON/Examiner, Art Unit 2457